Order filed September 2, 2021.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00273-CV
                                  ____________

                         KATRINA RIDGE, Appellant

                                       V.

                          AMANDA RIDGE, Appellee


                    On Appeal from the Probate Court No. 3
                            Harris County, Texas
                        Trial Court Cause No. 358,034

                                  ORDER

        The clerk’s record was filed August 26, 2021. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Final Guardianship Order signed July 8,
2021.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before September 13, 2021, containing the Final Guardianship Order signed
July 8, 2021.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.